                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONALD GADDIS,                  )
                                 )
                Plaintiff,       )
                                 )
 vs.                             )                  Case No. 18-CV-1437-SMY
                                 )
 TOM STEARNS, LOGAN SPINKA, CITY )
 OF MARION, DOROTHY MCCOMBS,     )
 and BRENDA GRANT,               )
                                 )
                Defendants.      )

                           MEMORANDUM AND ORDER

YANDLE, District Judge:

       Now pending before the Court are Plaintiff Donald Gaddis’ Motion to Consolidate Cases

(Doc. 57), Defendants City of Marion, Logan Spinka, Tom Stearns, and Dawn Tondini’s Motion

for Summary Judgment (Doc. 59), Defendants Brenda Grant and Dorothy McCombs’ Motion for

Summary Judgment (Doc. 71), and Defendants’ Motion to Continue (Doc. 85). For the following

reasons, the Motion to Consolidate and Motion to Continue are MOOT, Defendants City of

Marion, Stearns, Spinka, and Tondini’s Motions for Summary Judgment is GRANTED in part

and MOOT in part, and Defendants McCombs and Grant’s Motion for Summary Judgment is

GRANTED.

                                   Procedural Background

       Pursuant to 42 U.S.C. § 1983, Plaintiff Donald Gaddis claims that his civil rights were

violated when he was falsely arrested on June 29, 2018 by City of Marion police officers Logan

Spinka and Tom Stearns after long-standing disputes with his neighbors, Dorothy McCombs and

Brenda Grant (Doc. 20). His Amended Complaint asserts false arrest claims against the individual

Defendants (Counts I and III) and a Monell v. Dep’t of Soc. Serv. Of City of New York, 436 U.S.

                                          Page 1 of 8
658 (1978), claim against the City of Marion (Count II). Defendant Tondini was dismissed from

the case with prejudice on September 27, 2019 (Doc. 73).

         Each of the remaining Defendants have filed motions seeking summary judgment (Docs.

59 and 71). Gaddis has only responded to the Motion filed by the City of Marion, Spinka, and

Stearns (Doc. 69) and asserts that he sought dismissal of Spinka and Grant in Motions to Dismiss

(Docs. 65 and 66). Those Motions were denied without prejudice on October 15, 2019 (Doc. 75).

Pursuant to Local Rule 7.1, this Court construes Gaddis’s failure to respond to Grant and

McCombs’ Motion for Summary Judgment as an admission of the merits of that motion.

                                              Factual Background

         The following material facts are undisputed: on June 29, 2018, Grant called the Marion

Police Department to complain about Gaddis screaming at her, McCombs, Vicky Fisher, and

Robert Meyer, who were talking together in front of her house (Doc. 60-6, p. 18). According to

Grant, Gaddis was sitting in his parked car on the street at the edge of Grant’s property and yelling

that the group were liars and that he would see them in court (Id. 16). 1 Within a few minutes,

Officer Stearns arrived at the scene and began interviewing the group (Id. 19).

         McCombs told Stearns that Gaddis had driven up to within 5-8 feet of where they were

standing and told them that they would “settle this in court” (Doc. 60-3, p. 8). She told Stearns

that she was “scared that he might harm her” based on obscene gestures he had made in the past

and prior harassment (Id.). Grant, Fisher, and Meyer then told him that McCombs’ recollection of

the event was accurate (Id. 9), that Grant and Fisher likewise were afraid of Gaddis, and that Gaddis




1
  While the actual circumstances of the interaction between Gaddis and the group are not material, Gaddis testified
that he drove by the group and, believing that they were talking about him, told them that if they wanted to have a
meeting with him he will see them in court. (Doc. 60-2, p. 7). He then pulled into his driveway, exited his car and
told Grant “there is no excuse for you.” (Id.). After that he went into his house and then back to his car before he was
stopped by Spinka. (Id. 12).

                                                     Page 2 of 8
routinely harassed them (Doc. 60-7, p. 2). As Stearns was interviewing McCombs, Gaddis drove

up to them and told Stearns that he was speaking to a bunch of liars (Doc. 60-7, p. 3). Stearns then

contacted the dispatch officer who told him there was a valid order of protection for McCombs

against Gaddis2 and an expired order of protection for Grant and against Gaddis (Doc. 60-3, p. 11;

Doc. 60-7, p. 3).3

        When Gaddis began to drive down the street, Stearns told Officer Spinka, who had also

arrived at the scene, to stop him (Doc. 60-4, p. 4). Spinka detained Gaddis while Stearns finished

his interviews of Grant, McCombs, Fisher, and Meyer (Id.). Stearns verified the order of protection

through the dispatch officer after Gaddis had been stopped by Spinka (Id. 12). Stearns then

arrested Gaddis for violating the order of protection (Id. 7). After his arrest, Gaddis told Stearns

at least twice that the order of protection had expired but Stearns did not believe him (Id. 15).

        Stearns found out that the order of protection was not valid in the afternoon of June 29,

2018, after he had already arrested and processed Gaddis (Id. 14). Gaddis was released within a

few hours of being jailed. Stearns did not know McCombs, Grant or Gaddis prior to June 29, 2018

but had heard that Gaddis went to another officer’s house to dispute an arrest (Doc. 60-3, p. 5).

                                                   Discussion

        Summary judgment is proper only if the moving party can demonstrate that there is no

genuine issue as to any material fact. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The moving party is entitled to summary judgment where the non-moving party


2
 The order of protection prohibited Gaddis from harassing, stalking, or interfering with McCombs’ personal liberty
and included a 25 foot no contact provision (Doc. 60-9, p. 30-31).
3
  When an officer calls a dispatch officer to acquire information on an individual, the dispatch officer queries the
Illinois Law Enforcement Agencies Data System (“LEADS”) to see if there are outstanding orders of protection,
warrants, sex offender information, etc. (Doc. 60-8, pp. 1-2). LEADS informs the operator whether there are “active”
or “inactive” orders of protection (Id.). There is no evidence that the information contained in the LEADS program
is unreliable.


                                                   Page 3 of 8
“has failed to make a sufficient showing on an essential element of her case with respect to which

she has the burden of proof.” Celotex, 477 U.S. at 323. If the evidence is merely colorable, or is

not sufficiently probative, summary judgment may be granted. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249–50 (1986). Any doubt as to the existence of a genuine issue of material fact

must be resolved against the moving party. Lawrence v. Kenosha County, 391 F.3d 837, 841 (7th

Cir. 2004).

       In order to prevail on a Fourth Amendment claim for false arrest, a plaintiff must show that

he was arrested without probable cause. Hurt v. Wise, 880 F.3d 831, 841 (7th Cir. 2018).          “A

police officer has probable cause to arrest when, at the moment the decision is made, the facts and

circumstances within his knowledge, and of which he has reasonably trustworthy information

would warrant a prudent person in believing that suspect has committed or was committing an

offense.” Fleming v. Livingston Cty., 674 F.3d 874, 878-9 (7th Cir. 2012) (quoting Qian v. Kautz,

168 F.3d 949, 953 (7th Cir. 1999)). The officer’s belief need not “be correct or even more likely

true than false, so long as it is reasonable.” Fleming, 674 F.3d at 879 (quoting Qian, 168 F.3d at

953). Probable cause for an arrest is an absolute defense to such a claim. Hurt, 880 F.3d at 841.

The existence of probable cause is a question of law to be answered by the Court. Beck v. State of

Ohio, 379 U.S. 89, 96 (1964).

       The undisputed evidence reveals that prior to arresting Gaddis, Stearns had information

that he was harassing McCombs within 25 feet and that there was an active order of protection

against such proximity and harassment. Under Illinois law, an officer may verify the existence of

an order of protection by radio communication and may arrest a person without a warrant if they

violate an order of protection even if the violation did not occur in the officer’s presence. 725 Ill.

Comp. Stat. §5/112A-26. Therefore, Stearns had probable cause to arrest Gaddis and his false



                                             Page 4 of 8
arrest claim fails as a matter of law.

       Gaddis nevertheless argues that Stearns should have done more to establish that there was

a valid order of protection or should have believed his statements that no such valid order was in

force. However, “[p]olice need not conduct an investigation but may arrest and let prosecutors

and courts determine who is telling the truth.” Askew v. City of Chicago, 440 F.3d 894, 895 (7th

Cir. 2006). Moreover, a finding of probable cause does not require that the alleged facts amount

to proof of Gaddis’ guilt but rather that the facts are sufficient to support the Stearns’ suspicion

that he committed the crime. See Woods v. City of Chi., 234 F.3d 979, 996 (7th Cir.2000). The

only information Stearns had was that there was an active order of protection and that Gaddis had

violated that order. Gaddis concedes that the claims against Spinka should be dismissed.

Accordingly, Defendants Stearns and Spinka are entitled to summary judgment on Count I.

       Gaddis’ Monell claim must also be dismissed. Municipalities can be held liable pursuant

to § 1983 if they have an official policy and/or unofficial customs that cause constitutional

violations. Id. 436 U.S. at 690-1. But absent an underlying constitutional claim against the police

officers involved, Gaddis may not proceed on his Monell claim. Treece v. Hochstetler, 213 F.3d

360, 364 (7th Cir. 2000). Gaddis failed to respond to Defendants’ argument regarding the lack

evidence of any policy or practice that led to any constitutional violation and the Court finds no

such evidence in the record. Accordingly, Defendant City of Marion is entitled to summary

judgment on Count II.

       Defendants McCombs and Grant argue that they cannot be held liable for false arrest. “In

Illinois cases holding a private party guilty of false imprisonment, the defendant has either directed

an officer to arrest the plaintiff or has procured the arrest by giving information which was the sole

basis for the arrest.” Odorizzi v. A.O. Smith Corp., 452 F.2d 229 (7th Cir. 1971). There is no



                                             Page 5 of 8
evidence that either McCombs or Grant directed Stearns to arrest Gaddis nor is there evidence that

the information they provided was the sole basis for the arrest. See Carey v. KWay, Inc., 728

N.E.2d 743, 748 (Ill. App. Ct. 2000). There is also no evidence that the information provided to

Stearns was false or that they participated in the arrest. Butler v. Goldblatt Bros., Inc., 432 F.Supp.

1122, 1129 (N.D. Ill. 1977); Geisberger v. Vella, 379 N.E.32d 957, 949 (Ill App. Ct. 1978).

Instead, the evidence reveals that after talking to McCombs, Grant, Fisher and Meyer and learning

that Gaddis was harassing them, Stearns was told by the dispatch officer that there was an active

order of protection against such conduct. Stearns relied on that information to arrest Gaddis. Thus,

Defendants McCombs and Grant are entitled to summary judgment on Count III.

                                         Qualified Immunity

       Defendants Stearns and Spinka are also entitled to qualified immunity. Qualified immunity

shields government officials performing discretionary functions from civil litigation. Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). When determining whether a public official is entitled to

qualified immunity in a § 1983 action, courts undertake a two-prong inquiry. Tolan v. Cotton, 572

U.S. 650, 656 (2014); Borello v. Allison, 446 F.3d 742, 746 (7th Cir. 2006). The first prong raises

the question as to whether the facts show the violation of a constitutional right (here, the Fourth

Amendment). Id.      The second prong asks whether a plaintiff’s constitutional rights were clearly

established at the time of the officers’ actions. Id.      In this case, qualified immunity “protects

police officers who act in ways they reasonably believe to be lawful.” Wheeler v. Lawson, 539

F.3d 629, 639 (7th Cir. 2008).

       A right is clearly established if a “court has upheld the purported right in a case factually

similar to the one under review, or that the alleged misconduct constituted an obvious violation of

a constitutional right.” Wernsing, 423 F.3d at 742. As the Supreme Court has explained, “[t]his



                                             Page 6 of 8
is not to say that an official action is protected by qualified immunity unless the very action in

question has previously been held unlawful, but it is to say that in the light of pre-existing law the

unlawfulness must be apparent.” Hope, 536 U.S. at 739. (citations omitted).

       In the context of false arrest “[t]he existence of arguable probable cause for [the arrest] is

enough to bar liability for false arrest under § 1983.” McComas v. Brickley, 673 F.3d 722, 725

(7th Cir. 2012). “Arguable probable cause exists when a reasonable officer could mistakenly have

believed that he had probable case to make the arrest.” Id.

       Here, the evidence establishes that Stearns mistakenly but reasonably believed there was a

valid order of protection against Gaddis and that he had violated that order by harassing McCombs.

As such, Stearns had probable cause to arrest Gaddis. Gaddis does not address qualified immunity

and has not met his burden of demonstrating that Stearns’ actions were so egregious that no

reasonable person would believe that he did not violate a clearly established right. Smith v. City

of Chicago, 242 F.3d 737, 742 (7th Cir. 2001). Accordingly, Stearns is entitled to qualified

immunity. As there is no evidence the Spinka violated a constitutional right, he is also entitled to

qualified immunity.

       In light of the above findings and conclusions, Plaintiff’s Motion to Consolidate (Doc. 57)

and Defendants’ Motion to Continue (Doc. 81) are MOOT.

                                            Conclusion

       For the foregoing reasons, Plaintiff’s Motion to Consolidate Cases (Doc. 57) is DENIED

as MOOT, Defendants City of Marion, Spinka, Stearns, and Tondini’s Motion for Summary

Judgment (Doc. 59) is GRANTED in part and DENIED in part as MOOT, Defendants Brenda

Grant and Dorothy McCombs’ Motion for Summary Judgment (Doc. 71) is GRANTED, and

Defendants’ Motion to Continue (Doc. 85) is DENIED as MOOT. Judgment is GRANTED in



                                             Page 7 of 8
favor of Stearns, Spinka, City of Marion, McCombs, and Grant and against Gaddis. The Clerk of

Court is DIRECTED to enter judgment accordingly and to close the case.

       IT IS SO ORDERED.

       DATED: January 27, 2020



                                                  STACI M. YANDLE
                                                  United States District Judge




                                         Page 8 of 8
